Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Sudol on 08 March 2021.

The application has been amended as follows: 
CLAIMS 1-8 are CANCELLED.
CLAIM 9, line 11, “first fraction.” is replaced with --first fraction,
wherein each of said plugs includes a cylindrical body member, said cylindrical body member having a first outer diameter, said cylindrical body member being provided along a cylindrical external surface with at least one projection unitary with said body member and extending outwardly to a second outer diameter greater than said first outer diameter and larger than an inner diameter of the canaliculus of the patient.--
CLAIM 10 is CANCELLED.
CLAIM 11, line 1 “claim 10” is replaced with --claim 9--.
CLAIM 12, line 2 “an external surface” is replaced with --a cylindrical external surface--.
CLAIM 13, line 1 “claim 10” is replaced with --claim 9--.
CLAIM 23, line 1 “claim 10” is replaced with --claim 9--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest wherein each of said plugs includes a cylindrical body member, said cylindrical body member having a first outer diameter, said cylindrical body member being provided along a cylindrical external surface with at least one projection unitary with said body member and extending outwardly to a second outer diameter greater than said first outer diameter and larger than an inner diameter of the canaliculus of the patient. Refer to Board decision dated 30 December 2020. Claims 9, 11-18, and 23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781